DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 12/28/2020.  Claims 1 and 4-7 are now pending in the present application.  Claims 2 and 3 have been cancelled by the Applicant.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Samir S. Khoury on 2/12/2021.
The application has been amended as follows:

1. (Currently Amended) A lighting control apparatus, comprising a processor configured to 
acquire a distance between a mobile body and a communication terminal, the communication terminal giving an instruction to unlock the mobile body; and
control lit states of a first light and a second light that are provided to the mobile body according to the acquired distance 
the first light illuminates an inside of the mobile body by being lit on,
the second light illuminates an outside of the mobile body by being lit on, and
processor turns on the first light when the acquired distance acquired distance 

2 – 3. (Canceled)

4. (Currently Amended) The lighting control apparatus according to claim 1,
wherein, when the acquired distance processor turns on a third light provided to the mobile body that guides a user to a position of a switch or a touch sensor for receiving an unlocking operation of the mobile body by being lit on.

5. (Previously Presented) The lighting control apparatus according to claim 1,
wherein the second light illuminates a position where a passenger of the mobile body gets in and out of the mobile body.

6. (Currently Amended) The lighting control apparatus according to claim 5,
wherein, when the acquired distance processor turns on a fourth light that illuminates the outside of the mobile body, the fourth light being at least one of a mobile body headlight, a mobile body taillight, and a mobile body side-view mirror light.

comprising a processor:
acquiring, using the processor of the lighting control apparatus, a distance between the mobile body and a communication terminal, the communication terminal giving an instruction to unlock the mobile body; and
controlling, using the processor of the lighting control apparatus, the lit states of the first light and the second light according to the acquired distance, wherein
the first light illuminates an inside of the mobile body by being lit on,
the second light illuminates an outside of the mobile body by being lit on, and controlling the lit states of the first light and the second light according to the acquired distance comprises:
turning on the first light when the acquired distance 
turning on the second light when the acquired distance 
Allowable Subject Matter
1 and 4-7 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1 and 7, the best prior art found during the prosecution of the present application, Kameyama (U.S. Patent Application Publication No. 2006/0235753 A1) and Heide et al. (U.S. Patent Application Publication No. 2001/0005170 A1), fails to disclose, teach, or suggest the limitations of wherein the first light illuminates an inside of the mobile body by 
Claims 4-6 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Mark G. Pannell/Examiner, Art Unit 2642